In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-402 CV

 ______________________

 
IN RE ERIC LINTON




Original Proceeding



MEMORANDUM OPINION

	In this mandamus proceeding, Eric Linton seeks to compel the trial court to vacate its
order denying Linton's pre-trial petition for writ of habeas corpus, filed as Writ No. 2132. 
The pro se petition for writ of habeas corpus seeks to have the prosecution in Cause No.
95154 dismissed with prejudice for "false probable cause, illegally obtained evidence, police
misconduct, and ineffective counsel."  Linton primarily complains that the trial court denied
his petition without conducting an evidentiary hearing.  Linton has not demonstrated that his
claims are cognizable in a pre-trial writ of habeas corpus.  See Ex parte Culver, 932 S.W.2d
207, 210 (Tex. App.--El Paso 1996, pet. ref'd).  "[A] pretrial writ application is not
appropriate when resolution of the question presented, even if resolved in favor of the
applicant, would not result in immediate release."  Ex parte Weise, 55 S.W.3d 617, 619 (Tex.
Crim. App. 2001).  The relator has not shown that the trial court had a mandatory duty to
conduct an evidentiary hearing.  The petition for writ of mandamus is denied.
	PETITION DENIED.
									PER CURIAM
Opinion Delivered August 30, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.